Citation Nr: 1119708	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-31 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a heart disability, to include as secondary to posttraumatic stress disorder (PTSD) or diabetes mellitus.

2.  Entitlement to an effective date earlier than August 24, 2005 for the assignment of a 30 percent evaluation for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to February 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision. 

It is noted that in his substantive appeal the Veteran asserted that numerous clear and unmistakable errors (CUE) were made in reaching the decision on his claim.  It is noted, however, that the Veteran did not specifically allege that CUE was made with regard to a specific Board decision or to a specific rating decision.  As such, his comments merely serve as support for his appeal of the above captioned issues, and there is no CUE claim that may be referred.  To the extent that the arguments advanced in this document are relevant to the Veteran's appeal, they will be discussed below.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides. 

2.  The Veteran has been diagnosed with and treated for heart disease which fits within the presumption established of ischemic heart disease.

3.  The Veteran's spouse did not have power of attorney that would authorize her to file a notice of disagreement on behalf of the Veteran in August 24, 2005, and therefore that statement is not considered to be a valid notice of disagreement to the August 2004 rating decision.

4.  While the Veteran was incarcerated in July 2004, his correspondence, including his May 6, 2005 statement, reflects an intent to maintain his home address as the address of record.

5.  All the medical and lay evidence of record shows that it was not factually ascertainable that a 30 percent rating for PTSD was warranted earlier than August 24, 2005.


CONCLUSIONS OF LAW

1.  The criteria for service connection for atherosclerotic heart disease are met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for an effective date earlier than August 24, 2005 for the grant of the 30 percent evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.201, 20.301, 20.302 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran's claim for service connection for heart disease was previously denied as it was found that heart disease was not shown in the Veteran's service treatment records and had not been shown to be directly due to or the result of his service connected diabetes mellitus.  The Veteran did not appeal.

However, during the course of this appeal a liberalizing law was enacted which created a new evidentiary standard by which a claim of entitlement to service connection for ischemic heart disease can be substantiated.  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (August 31, 2010).  Specifically, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Because this liberalizing law applies to the Veteran's claim, the instant claim will be reviewed on a de novo basis as opposed to a new and material basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran has advanced several arguments about why service connection for the heart disease should be granted, including that the heart disease was either was caused by, or was at least aggravated by, his PTSD and/or diabetes mellitus.  However, these arguments will not be addressed, because the Board concludes that the criteria for service connection have been met based on a different theory of entitlement (by virtue of a liberalizing law enacted during the course of the Veteran's appeal).

The regulations provide that service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The disabilities that have been associated with herbicide exposure now include, ischemic heart disease.  75 Fed. Reg. 53,202.  The inclusion of this disability as presumably service connected as due to herbicide exposure, is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date. 

The Veteran's claim was clearly pending before VA on August 31, 2010.  As such, the liberalizing law linking ischemic heart disease to herbicide exposure applies to his claim.

In this case, the record clearly establishes that the Veteran served in the Republic of Vietnam during the applicable time period (earning a Combat Infantry Badge), and he is therefore presumed to have been exposed to herbicides.  According to a VA treatment record from April 2003 (as well as numerous other medical records), the Veteran has been diagnosed with arteriosclerotic coronary artery disease, and coronary artery disease is one of the diseases that is presumptively associated with herbicide exposure.  VA treatment records also show the Veteran takes continuous medication for his heart disease, which is a minimum criterion associated with a compensable evaluation under Diagnostic Code 7005.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2010); 38 C.F.R. § 3.307(a)(6)(ii) (2010) (providing generally that the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service).  

Therefore, because the Veteran's heart disease is presumptively linked to his military service, the criteria for service connection have been met, and the Veteran's claim is granted.

II.  Earlier effective date

In a November 2005 rating decision, the evaluation of the Veteran's PTSD was increased from 10 to 30 percent.  The RO made the effective date of the grant August 24, 2005 (the date it was asserted that the Veteran's claim was received, although essentially this was the date VA was notified that the Veteran's service connected disability had worsened) as the effective date for the grant.  In November 2006, the Veteran filed a notice of disagreement, arguing that the effective date should have been earlier.  

The Veteran has argued that the effective date for the establishment of a 30 percent rating should be earlier, contending that he submitted a notice of disagreement to the August 2004 rating decision (notice of which was sent to the Veteran on August 24, 2004) by certified mail on August 23, 2005, within the year of the rating decision which granted service connection for PTSD and assigned the initial 10 percent rating.  

In support of his contention, the Veteran submitted a copy of a certified mail receipt postmarked on August 23, 2005 and signed by the Veteran's wife.  It is also noted that the package included a copy of the same document that had previously been sent and received, except that this later copy was actually signed by the Veteran's wife, whereas the copy originally received by VA and that was stamped as received clearly was not signed by anyone.   

The statute does not specify that the notice of disagreement must be signed.  In fact, neither 38 C.F.R. § 20.201, concerning the notice of disagreement, nor 38 C.F.R. § 20.300 et seq., concerning filing, contain a specific requirement that the notice of disagreement contain a signature.  Additionally, there does not appear to be any case law for or against a requirement of a signature on the notice of disagreement, and the Board has not found a precedential decision by the United States Court of Appeals for Veterans Claims for or against such a requirement.  

However, both the statute and the regulations do specifically limit who may file a notice of disagreement; and a signature may be important to identifying who has filed the notice of disagreement.

38 U.S.C.A. § 7105, provides that notices of disagreement, and appeals, must be in writing and may be filed by the claimant, the claimant's legal guardian, or such accredited representative, attorney, or authorized agent as may be selected by the claimant or legal guardian.  Not more than one recognized organization, attorney, or agent will be recognized at any one time in the prosecution of a claim.

38 C.F.R. § 20.301 provides clarification as to who may file an appeal, stating that a notice of disagreement may be filed by a claimant personally, or by his or her representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such notice of disagreement (emphasis added).

The copy of the certified mail receipt clears any concerns about the timing of the document.  However, the pivotal issue is whether the document that was received meets the requirements for it to be considered a notice of disagreement.  

Unfortunately, after a review of the evidence and close scrutiny of the regulations and of the applicable case law, the Board concludes that the document that was received on August 24, 2005 does not meet the requirements for a notice of disagreement, and therefore an earlier effective date is not warranted.

The Board first notes that 38 U.S.C.A. § 7105, concerning the filing of a notice of disagreement and appeal, specifies that the notice of disagreement must be in writing and filed within a certain period of time "with the activity which entered the determination" by the claimant or other specified persons.  38 U.S.C.A. § 7105(b).   
As noted, these "specified persons" are the claimant's representative or agent, but only if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such notice of disagreement.  See 38 C.F.R. § 20.302.

While the document was in writing and was received within the required period of time, it fails with regard to who it was filed by.  In this case, the Veteran was not represented until January 2007 when he retained the services of the American Legion.  On August 24, 2005, an unsigned letter was received by the RO discussing the severity of the Veteran's PTSD.  In this letter, a blank space was left between "Respectfully submitted," and "on behalf of Donald L. McNamee."  It is clear that this is the letter that the RO received, as it is clearly date stamped as received by the RO.  However, because the Veteran did not sign the document, there is no indication that it was in fact his intent to file the document.  

It is undisputed that the Veteran's spouse filed the document (her name is affixed on the certified mail receipt), and in fact in the copy of the document that the Veteran later submitted, was actually signed by the Veteran's wife.  Additionally, the Veteran was incarcerated at the time the document was submitted.  

Unfortunately, no proper power of attorney statement was received in conjunction with the submission, and no power of attorney had previously been received from the Veteran giving his wife power over his disability claims with the VA.

There is no allegation that the Veteran lacked capacity to manage his affairs, or that he was not sane for VA purposes.  As such, it was his obligation to either pursue his claim, or to bestow power of attorney to another individual to prosecute his claim.  The Board lacks the authority to assume solely by virtue of a current marriage that a veteran wishes for his spouse to have power of attorney over his or her VA claim.

Because no power of attorney was conveyed to the Veteran's spouse, the Board cannot construe the document that was received in August 2005 to be a valid notice of disagreement.

The Board must also consider whether an effective date earlier than August 24, 2005 may be established for the assignment of a 30 percent rating for PTSD.

Per 38 C.F.R. § 3.400(o)(2) the effective date should be the earliest date as of which it was factually ascertainable that an increase in disability had occurred, although it is noted that neither the Veteran nor his representative actually identified any piece of evidence that showed that an effective date earlier than August 24, 2005 was warranted. 

The Veteran's assertion is correct in that an effective date may be awarded earlier than the date of claim if it is fully ascertainable from the medical and lay evidence that a disability was worse at any point in the year prior to the date the claim was received.  As such, the Board will consider this.  

The Veteran's rating for PTSD was increased from 10 to 30 percent, with the 30 percent being made effective on August 24, 2005, as this was the date VA was alerted to the fact that the Veteran's PTSD was worse than it was rated at that time.

A 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

In this case, the Veteran was incarcerated from July 2004 until January 2007 and he reportedly did not receive any mental health treatment during that time (per a September 2005 VA examination).  Additionally, the Veteran has not pointed to any specific event/date as the onset of the worsening of his symptoms between August 2004 and August 2005.  Thus, all the medical and lay evidence of record does not show an increase in disability was factually ascertainable between August 2004 and August 2005.  

As such, there is no evidence in the year before VA was alerted to the worsening of the Veteran's PTSD that would allow the effective date to be earlier than August 24, 2005.

Therefore, the Veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In light of the decision with regard to the claim for service connection for heart disease a detailed discussion of VA's various duties to notify and assist is unnecessary regarding this issue, (because any potential failure of VA in fulfilling these duties is harmless error).  

With regard to the claim for an earlier effective date for the 30 percent rating for PTSD required notice was provided by letters dated in September 2005 and January 2007.  These letters informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The January 2007 letter also explained how disability ratings and effective dates are calculated.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records and Social Security Administration records.  Additionally, the Veteran testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.





ORDER

Service connection for atherosclerotic heart disease is granted.

An effective date earlier than August 24, 2005 for the grant of a 30 percent evaluation for PTSD is denied.



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


